TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00761-CV



                                  John S. Stritzinger, Appellant

                                                  v.

     Christiana Trust, A Division of Wilmington Savings Fund Society, FSB, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
        NO. D-1-GN-16-001852, HONORABLE KARIN KRUMP, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant John S. Stritzinger, proceeding pro se, filed a notice of appeal in the

trial court on October 18, 2016. Stritzinger, however, is on the State of Texas’s list of vexatious

litigants and is subject to a prefiling order filed in Travis County.1 See Tex. Civ. Prac. & Rem. Code

§ 11.001(a) (generally authorizing court to enter order prohibiting persons from filing “in propria

persona, a new litigation” without permission from local administrative judge when court, after

notice and hearing, finds that person is “vexatious litigant”).




       1
          Chapter 11 of the Texas Civil Practice and Remedies Code requires that the Office of Court
Administration (OCA) “post on the agency’s Internet website a list of vexatious litigants subject to
prefiling orders.” See Tex. Civ. Prac. & Rem. Code § 11.004(b). The OCA list reflects that on April
2, 2012, the 98th District Court of Travis County signed an order declaring Stritzinger a vexatious
litigant and prohibiting Stritzinger from “filing in propria persona any new litigation in a court of
this State unless he obtains an order from the local administrative judgment permitting the filing.”
See http://www.txcourts.gov/All_Archived_Documents/JudicialInformation/oca/pdf/vex/
JSStritzingerIII.pdf (last visited Dec. 21, 2016).
                Chapter 11 of the Texas Civil Practice and Remedies Code, governing vexatious

litigants, provides that a clerk of a court may not file a “litigation, original proceeding, appeal, or

other claim presented, pro se, by a vexatious litigant subject to a prefiling order under Section 11.101

unless the litigant obtains an order from the appropriate local administrative judge described by

Section 11.102(a) permitting the filing.” Id. § 11.103 (duties of clerk); see Douglas v. Government

Emp. Ins. Co., No. 01-12-00129-CV, 2013 WL 1490497, at *1-3 (Tex. App.—Houston [1st Dist.]

Apr. 11, 2013, no pet.) (mem. op.) (describing chapter 11 prefiling requirements for vexatious

litigants). Consequently, by order dated November 18, 2016, we notified Stritzinger that he was

required to obtain the permission of the local administrative judge to file this appeal, provided him

with the address of the local administrative judge, and ordered him within thirty days of the date of

the order to demonstrate to this Court that he had obtained permission from the local administrative

judge to file this appeal. See Douglas, 2013 WL 1490497, at *2 (dismissing appeal because

vexatious litigant failed to comply with appellate court’s request that he file proof that he had

obtained permission from local administrative judge); see also Tex. Civ. Prac. & Rem Code

§ 11.1035 (on receiving notice from clerk that litigation was mistakenly filed by vexatious litigant,

court shall immediately stay litigation and dismiss litigation unless plaintiff obtains permission under

section 11.102(a)). We notified Stritzinger that, if he failed to comply with the order, we would

dismiss his appeal.

                To date, Stritzinger has failed to demonstrate that he has obtained the local

administrative judge’s permission to file this appeal. Accordingly, we dismiss this appeal.




                                                   2
                                           __________________________________________

                                           Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed

Filed: January 5, 2017




                                                3